Per curiam.
Upon further consideration of this case we have come to the conclusion that in view of two United States Supreme Court decisions, Roaden v. Kentucky, 413 U. S. *11496 (93 SC 2716, 37 LE2d 757), and Heller v. New York, 413 U. S. 483 (93 SC 2789, 37 LE2d 745), which set out the proper methods to be used in seizing films of this nature, this question now lacks sufficient gravity and importance. Therefore, the writ of certiorari was improvidently granted and accordingly the case is dismissed.
Argued July 9, 1974 —
Decided October 8, 1974.
Hinson McAuliffe, Solicitor, Thomas R. Moran, Assistant Solicitor, for appellant.
Glenn Zell, for appellee.

Appeal dismissed.


All the Justices concur.